In an action, inter alia, to recover damages for medical malpractice and wrongful death, the plaintiff Pamela Brandes, individually and as a personal representative of the estate of Robert Brandes, deceased, appeals, by permission, from an order of the Supreme Court, Queens County (Dollard, J.), dated June 23, 2004, which sustained the objections of the defendants North Shore University Hospital, I. Michael Leitman, Sharon McLaughlin, Larry Frankini, and Robert Allen Cherry, to certain questions she propounded to nonparty Kimlyn C. Long during her examination before trial.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
In an unsigned transcript dated May 24, 2004, the Supreme Court purportedly sustained objections to certain deposition questions propounded by the plaintiff to nonparty Laura W. McIntosh. Contrary to the plaintiffs representation in her notice of appeal from an order dated June 23, 2004, the Supreme Court’s rulings regarding McIntosh were never reduced to a written order. Nor were those rulings encompassed within the order dated June 23, 2004. Accordingly, the plaintiff cannot now raise contentions regarding objections to McIntosh’s testimony (see Ojeda v Metropolitan Playhouse, 120 AD2d 717 [1986]; Schicchi v J.A. Green Constr. Corp., 100 AD2d 509 [1984]).
With regard to the plaintiff’s appeal from the order dated June 23, 2004, the Supreme Court properly sustained the objections at issue, which were made when the plaintiffs counsel sought expert opinions from nonparty Kimlyn C. Long (see Fristrom v Peekskill Community Hosp., 239 AD2d 315 [1997]).
The plaintiffs contention that a special referee should be ap*441pointed to oversee future examinations before trial is improperly raised for the first time on appeal (see Storchevoy v Blinderman, 303 AD2d 672 [2003]). H. Miller, J.P., Santucci, Mastro and Skelos, JJ., concur.